DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4, 6, 9, 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, and 9, are rejected for using the broad term modulus without further clarification of what modulus (elasticity, shear, etc.) is being measured.
Claim 12 is rejected for using the broad term modulus without further clarification of what modulus (elasticity, shear, etc.) is being measured.
Claims 13-17 are rejected for failing to cure the deficiencies of claim 12.
Claims 16 and 17 are rejected for using the broad term modulus without further clarification of what modulus (elasticity, shear, etc.) is being measured.
Claim 18 is rejected for using the broad term modulus without further clarification of what modulus (elasticity, shear, etc.) is being measured.
Claims 19-20 are rejected for failing to cure the deficiencies of claim 12.
Based on the units of measure (MPa), modulus of elasticity will be assumed for examining purposes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0139984 A1) in view of Noda et al (JP 2006-162793 A) and Okuni (JP 2015-106045 A).
Regarding claims 1, 4, 5, and 7-9, Jung teaches a display device (e.g. OLED display), comprising a display panel (10); a polarizing member (e.g., film) (44) overlapping the display panel; a cover window (20) overlapping the polarizing member; and window bonding members (i.e., adhesive layers) (41, 43) disposed between the polarizing member and the cover window (para 43-46; figs 1-2). Jung teaches an embodiment wherein the display device comprises a flat area, a first curved area located on a first side of the flat area. and a second curved area located on a second side of the flat area, wherein the display device further comprises a light-blocking pattern (232) disposed directly on a surface of the cover window that faces the window bonding member, and wherein the light-blocking pattern is disposed in the first curved area and the second curved area (para 53, fig 4).
Jung fails to suggest wherein a penetration depth of the window bonding member that is measured by an indentation tester is equal to or less than approximately 13 μm; wherein a modulus of the window bonding member is equal to or greater than approximately 0.61 MPa. and wherein creep properties of the window bonding member are approximately 70%; wherein the window bonding member is a thin film having a thickness of 0.05 mm to 1 mm, and wherein the modulus of the window bonding member and the creep properties of the window bonding member are measured from the thin film; wherein the window bonding member comprises a first portion disposed in the flat area, and second portions disposed in the first curved area and the second curved area, and wherein a penetration depth of the first portion measured by the indentation tester is smaller than a penetration depth of each of :he second portions that are measured by the indentation tester; and wherein a modulus of the first portion is greater than a modulus of each of the second portions, and creep properties of the first portion are smaller than creep properties of each of the second portions.
Noda teaches acrylic adhesives for displays wherein the viscosity of the adhesive is adjusted to optimize both the optical characteristics of the optical element on which the adhesive is used and the ability of the adhesive to penetrate the optical element (i.e., and the ability of something to penetrate the adhesive or penetration of the adhesive) (abstract, page 3, 4, 9).
Okuni teaches acrylic adhesives for displays wherein it is generally relatively easy to appropriately increase or decrease the adhesive strength by changing the blending between multiple (meth) acrylate components to be blended, or for one or more (meth) acrylate components, the molecular weight, the degree of branching, the density of functional groups that crosslink by light or heat. Alternatively, the adhesive strength or other physical properties after curing can be appropriately changed by appropriately changing the density of the hydroxyl functional group or other polar functional group. In particular, creep property (stress relaxation) can be imparted by appropriately blending a high molecular weight (meth) acrylate component with a low molecular weight (meth) acrylate component having a molecular weight of 30,000 or less (page 1, 2, 3). Okuni further teaches if the adhesive strength or the degree of creep is changed between the central region and other regions, the concentration of compressive stress at the center of the curve can be somewhat reduced (page 4). Okuni further teaches the thickness of the adhesive layer is 2 to 100 μm  which lies within the range of the instant claims; and the amount of elastic deformation (i.e., modulus) and creep described above depends on the thickness of the pressure-sensitive adhesive layer (page 2).
Therefore, it would have been obvious substitute the acrylic adhesives of Noda and Okuni, or mixtures thereof, for the bonding members of Jung; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Furthermore, per the teachings of Noda and Okuni, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the viscosity, blend of composition, the molecular weight, the degree of branching, the density of functional groups that crosslink by light or heat, and thickness of the adhesive layers or bonding members to optimize the optical characteristics of the optical element on which the bonding members are used, the penetration of the adhesive used in the bonding members, the amount of elastic deformation (i.e., modulus) and creep of the adhesive used in the bonding members, the concentration of compressive stresses throughout the bonded layers, as well as the adhesive strength of the bonding members. In addition, per Okuni, these properties could be optimized in certain regions of the bonding members.
The limitation “measured by the indentation tester” is a testing method that does not add structure to the display device of the instant claim and therefore need not be taught by the prior art of record.
Regarding claims 2, 3, and 6, these claims are testing methods that do not add structure to the display device of the instant claims and therefore need not be taught by the prior art of record. 
Regarding claims 10 and 11, the limitations of the instant claims are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Jung as modified by Noda and Okuni. Furthermore, Noda (page 3) and Okuni (page 3) both teach the adhesives may be cured by ultraviolet irradiation. 
	Regarding claims 12-16, Jung teaches a display device comprising a flat area, a first curved area located on a first side of the flat area and a second curved area located on a second side of the flat area, wherein the display device comprises a display panel (10); a polarizing member (e.g., film) (44) overlapping the display panel; a cover window (20) overlapping the polarizing member; and bonding members (i.e., adhesive layers) (41, 43) disposed between the polarizing member and the cover window (para 43-46; figs 1-2).
Jung fails to suggest wherein a modulus of the window bonding member is equal to or greater than approximately 0.61 MPa; wherein a modulus of the first portion is larger than a modulus of each of the second portions; wherein creep properties of the window bonding member are approximately 70%, and creep properties of the first portion is smaller than creep properties of each of the second portions; wherein a penetration depth of the window bonding member measured by an indentation tester is equal to or less than 13 μm, and wherein a penetration depth of the first portion is smaller than a penetration depth of each of the second portions; wherein the window bonding member is a thin film having a thickness of 0.05 mm to 1 mm, and wherein the modulus of the window bonding member and the creep properties of the window bonding member are measured from the thin film.
Noda teaches acrylic adhesives for displays wherein the viscosity of the adhesive is adjusted to optimize both the optical characteristics of the optical element on which the adhesive is used and the ability of the adhesive to penetrate the optical element (i.e., and the ability of something to penetrate the adhesive or penetration of the adhesive) (abstract, page 3, 4, 9).
Okuni teaches acrylic adhesives for displays wherein it is generally relatively easy to appropriately increase or decrease the adhesive strength by changing the blending between multiple (meth) acrylate components to be blended, or for one or more (meth) acrylate components, the molecular weight, the degree of branching, the density of functional groups that crosslink by light or heat. Alternatively, the adhesive strength or other physical properties after curing can be appropriately changed by appropriately changing the density of the hydroxyl functional group or other polar functional group. In particular, creep property (stress relaxation) can be imparted by appropriately blending a high molecular weight (meth) acrylate component with a low molecular weight (meth) acrylate component having a molecular weight of 30,000 or less (page 1, 2, 3). Okuni further teaches if the adhesive strength or the degree of creep is changed between the central region and other regions, the concentration of compressive stress at the center of the curve can be somewhat reduced (page 4). Okuni further teaches the thickness of the adhesive layer is 2 to 100 μm  which lies within the range of the instant claims; and the amount of elastic deformation (i.e., modulus) and creep described above depends on the thickness of the pressure-sensitive adhesive layer (page 2).
Therefore, it would have been obvious substitute the acrylic adhesives of Noda and Okuni, or mixtures thereof, for the bonding members of Jung; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Furthermore, per the teachings of Noda and Okuni, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the viscosity, blend of composition, the molecular weight, the degree of branching, the density of functional groups that crosslink by light or heat, and thickness of the adhesive layers or bonding members to optimize the optical characteristics of the optical element on which the bonding members are used, the penetration of the adhesive used in the bonding members, the amount of elastic deformation (i.e., modulus) and creep of the adhesive used in the bonding members, the concentration of compressive stresses throughout the bonded layers, as well as the adhesive strength of the bonding members. In addition, per Okuni, these properties could be optimized in certain regions of the bonding members.
The limitation “wherein the modulus of the window bonding member and the creep properties of the window bonding member are measured from the thin film” is a testing method that does not add structure to the display device of the instant claim and therefore need not be taught by the prior art of record.
Regarding claim 17, this claim is a testing method that does not add structure to the display device of the instant claim and therefore need not be taught by the prior art of record.
Regarding claim 18-20, Jung teaches a display device comprising a flat area, a first curved area located on a first side of the flat area and a second curved area located on a second side of the flat area, wherein the display device comprises a display panel (10); a polarizing member (e.g., film) (44) disposed on the display panel; a cover window (20) disposed on the polarizing member; and window bonding members (i.e., adhesive layers) (41, 43) disposed between the polarizing member and the cover window, wherein the window bonding members comprise a first portion disposed on the flat area and second portions disposed on the first curved area and the second curved area (para 43-46; figs 1-2).
Jung fails to suggest wherein a modulus of the first portion is equal to or greater than approximately 0.61 MPa and a modulus of each of the second portions is equal to or greater than approximately 0.61 MPa; wherein creep properties of the first portion are approximately 70% and creep deformation characteristics of each of the second portions are approximately 70%, and wherein the creep properties of the first portion are smaller than the creep properties of each of the second portions; and wherein a penetration depth of the first portion is equal to or less than approximately 13 μm and a penetration depth of each of the second portions is equal to or less than approximately 13 μm, wherein the penetration depths of the first portion and the second portions are measured by an indentation tester. and the penetration depth of the first portion is smaller than the penetration depth of each of the second portions.
Noda teaches acrylic adhesives for displays wherein the viscosity of the adhesive is adjusted to optimize both the optical characteristics of the optical element on which the adhesive is used and the ability of the adhesive to penetrate the optical element (i.e., and the ability of something to penetrate the adhesive or penetration of the adhesive) (abstract, page 3, 4, 9).
Okuni teaches acrylic adhesives for displays wherein it is generally relatively easy to appropriately increase or decrease the adhesive strength by changing the blending between multiple (meth) acrylate components to be blended, or for one or more (meth) acrylate components, the molecular weight, the degree of branching, the density of functional groups that crosslink by light or heat. Alternatively, the adhesive strength or other physical properties after curing can be appropriately changed by appropriately changing the density of the hydroxyl functional group or other polar functional group. In particular, creep property (stress relaxation) can be imparted by appropriately blending a high molecular weight (meth) acrylate component with a low molecular weight (meth) acrylate component having a molecular weight of 30,000 or less (page 1, 2, 3). Okuni further teaches if the adhesive strength or the degree of creep is changed between the central region and other regions, the concentration of compressive stress at the center of the curve can be somewhat reduced (page 4). Okuni further teaches the thickness of the adhesive layer is 2 to 100 μm  which lies within the range of the instant claims; and the amount of elastic deformation (i.e., modulus) and creep described above depends on the thickness of the pressure-sensitive adhesive layer (page 2).
Therefore, it would have been obvious substitute the acrylic adhesives of Noda and Okuni, or mixtures thereof, for the bonding members of Jung; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Furthermore, per the teachings of Noda and Okuni, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the viscosity, blend of composition, the molecular weight, the degree of branching, the density of functional groups that crosslink by light or heat, and thickness of the adhesive layers or bonding members to optimize the optical characteristics of the optical element on which the bonding members are used, the penetration of the adhesive used in the bonding members, the amount of elastic deformation (i.e., modulus) and creep of the adhesive used in the bonding members, the concentration of compressive stresses throughout the bonded layers, as well as the adhesive strength of the bonding members. In addition, per Okuni, these properties could be optimized in certain regions of the bonding members.
The limitation “measured by the indentation tester” is a testing method that does not add structure to the display device of the instant claim and therefore need not be taught by the prior art of record.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783